DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				     Status of the Application
1.	Acknowledgement is made of the amendment received 5/24/2022. Claims 1, 4-14 & 21-24 are pending in this application. Claims 9-14 are withdrawn. Claims 15-20 are canceled. Claims 21-24 are new. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 9-14.
3.        This application is in condition for allowance except for the presence of claims 9-14 directed to Group II invention non-elected without traverse.  Accordingly, claims 9-14 have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CRF 1.48(b) if one or more of the current named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Allowable Subject Matter
4.	Claims 1, 4-8 & 21-24 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations:
the steps of forming an etch stop layer by subjecting the etch stop layer material to a wet etching process; and after the forming the etch stop layer, forming an active layer by subjecting the semiconductor layer to a dry etching process, wherein the active layer comprises a first region and a second region surrounding the first region, and an orthographic projection of the etch stop layer on the base substrate completely coincides with an orthographic projection of the first region of the active layer on the base substrate, the forming the etch stop layer comprises: forming a mask pattern on the etch stop layer material; and etching etch stop layer material uncovered by the mask pattern and located on the second region of the active layer with the mask pattern as a mask so as to form the etch stop layer, wherein the etch stop layer is located on the first region of the active layer, the forming the active layer comprises: etching the semiconductor layer with the mask pattern as a mask (claim 1), wherein, along a direction parallel with the base substrate, a minimum distance between an edge of the etch stop layer and an edge of the active layer is in a range of 0.5-1.5 m, wherein an etching liquid used in the wet etching process has an etch selectivity ratio of the etch stop layer material to the semiconductor layer which is greater than 1000:1, as in the context of claims 1 & 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				     Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	5/27/22